          Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 1 of 40




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


EUREKA DATABASE SOLUTIONS, LLC,

                                                     Case No. 6:19-cv-576
               Plaintiff

                                                      JURY TRIAL DEMANDED
               v.

HAIVISION NETWORK VIDEO INC.,

               Defendant


                COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff Eureka Database Solutions, LLC files this Complaint against

Haivision Network Video Inc. for infringement of U.S. Patent Nos. 6,173,287 and

6,311,189 (collectively “the Asserted Patents”).

                                    PARTIES

      1.      Eureka Database Solutions, LLC is a Texas limited liability company

with its headquarters and principal place of business at 1400 Preston Road, Suite

475, Plano, Texas 75093.

      2.      Haivision Network Video Inc. is a Delaware corporation with offices

in Austin, Texas, Portland, Oregon, Chicago, and global headquarters in Montreal,

Canada.
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 2 of 40




      3.    Haivision may be served through its registered agent, Corporation

Service Company, 251 Little Falls Dr., Wilmington, DE 19808.

      4.    Haivision supplies an enterprise video platform and video delivery

systems that it markets and distributes directly and through value-added resellers,

system integrators, distributors, and OEMs to customers and end users in this

district, around Texas, and around the world.




      5.    Haivision video customers in this judicial district include Allstate

Insurance, BP, SAP, and Citibank.

      6.    Haivision products and services are designed to organize and index

video content for distribution, searching, browsing, and retrieval and include

Haivision Media Platform, Haivision Enterprise and Haivision Media Platform –

Workgroup Edition, Haivision Multi-Site Monitoring, and Haivision VfiControl

iPhone/iPad App.




COMPLAINT FOR PATENT INFRINGEMENT                                                2
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 3 of 40




                           JURISDICTION AND VENUE

      7.       Eureka brings this action for patent infringement under the patent

laws of the United States, namely 35 U.S.C. §§ 271, 281, and 284-285, among

others. This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a).

      8.       General and specific personal jurisdiction is proper in this Court based

upon Haivision’s regularly conducted business giving rise to this action in Texas and

in this judicial district. Haivision has established minimum contacts with this forum

such that the exercise of jurisdiction over Haivision comports with traditional

notions of fair play and substantial justice.

      9.       Haivision directly and through intermediaries (including distributors,

retailers, system integrators, resellers, OEMs, and others) has committed acts of

infringement in this district by making, using, testing, selling, importing into the

United States, and/or offering for sale the accused products and services that infringe

the Asserted Patents.

      10.      Haivision advertises and sells infringing products and services to

customers in this district and throughout Texas deriving substantial financial benefit

from doing business in Texas.

      11.      Haivision has committed acts of infringement in this judicial district

and maintains a regular and established place of business in the district located at


COMPLAINT FOR PATENT INFRINGEMENT                                                    3
         Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 4 of 40




4005 Banister Ln, Austin, TX 78704.

      12.     Venue is proper in this judicial district pursuant to 28 U.S.C. §

1400(b).

                             THE EUREKA PATENTS

      13.     Haivision has infringed U.S. Patent Nos. 6,173,287 and 6,311,189.

      14.     The ’189 and ’287 Patents relate to methods, apparatuses, and systems

for efficient organization, indexing, and retrieval of multimedia content by

annotating media, accessing an item of interest within a stored representation of data,

ranking multimedia annotations of interest, and matching a query to a portion of

media.

      15.     Eureka is the assignee of all right, title, and interest in and to the ’287

Patent, titled “Technique for Ranking Multimedia Annotations of Interest” (attached

as Exhibit A).

      16.     Eureka is the assignee of all right, title, and interest in and to the ’189

Patent, titled “Technique for Matching a Query to a Portion of Media” (attached as

Exhibit B).

      17.     Eureka has the exclusive right to assert all causes of action arising under

the Asserted Patents and the right to remedies for infringement thereof.

      18.     The original assignee of the ’189 Patent, Altavista Company, was one

of the most popular search engines in the late 1990s. It was created by research


COMPLAINT FOR PATENT INFRINGEMENT                                                      4
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 5 of 40




scientists at Digital Equipment Corporation (the original assignee of the ’287 Patent)

and was the 11th most visited website in 1998. Yahoo purchased Altavista in 2003.

                                The Asserted Patents

      19.    On January 9, 2001, the United States Patent and Trademark Office

issued the ’287 Patent for inventions covering, in one claimed embodiment, a

method for accessing an item of interest within a particular one of a plurality of

stored representations of data, the method comprising: a) searching a plurality of

stored annotations corresponding to different items within the plurality of stored

representations of data to locate an annotation of interest corresponding to the item

of interest, the annotation of interest having an associated data identifier and an

associated location identifier, the associated data identifier corresponding to the

particular one of the plurality of stored representations of data, the associated

location identifier corresponding to a location of interest within the particular one of

the plurality of stored representations of data; b) searching a plurality of stored data

identifiers associated with the plurality of stored annotations to locate the associated

data identifier and an associated address identifier, the associated address identifier

corresponding to an address of the particular one of the plurality of stored

representations of data within the plurality of stored representations of data; and c)

accessing the item of interest at the location of interest using the associated address

identifier and the associated location identifier.


COMPLAINT FOR PATENT INFRINGEMENT                                                     5
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 6 of 40




       20. The technologies recited in the claims of the ’287 Patent provide

inventive concepts and do not claim an abstract idea. The inventive concepts are

directed to a technical solution to solve a problem unique to data storage technology,

by greatly enhancing and facilitating the operation of data storage technology.

       21. For example, embodiments of the claimed invention recite a method for

accessing an item of interest within stored representations of data by using

annotations, data identifiers, locations of interest and other computer-specific

technology. The inventions are directed to helping organizations solve the problem

of allowing multimedia content to be easily stored on, and retrieved from, relatively

inexpensive digital storage devices. ’287 Patent, col. 1, lines 16-17.

      22.    The technology claimed in the ’287 Patent presented new and unique

advantages over the state of the art at the time. Although the inventions taught in

the claims of the ’287 Patent have by today been widely adopted by leading

businesses, at the time of the invention, the technologies were innovative. At that

time, organizations had little or no means of searching within multimedia content,

organizing information about multimedia content, and delivering multimedia

content in a ubiquitous manner. See ’287 Patent, col. 1, lines 11-64.

      23.    In the Background of the Invention section of the specification, the

inventors described the state of the art: large amounts of analog multimedia data that

was being digitized to enable more efficient and cost-effective storage and retrieval.


COMPLAINT FOR PATENT INFRINGEMENT                                                   6
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 7 of 40




Digital content provides the ability to store, search, browse, and retrieve multimedia

content that may exist in distributed datastores.

      24.    A problem the inventors recognized and solved by their inventions was

that multimedia content owners had little or no means of searching the content,

organizing information about multimedia content, and delivering multimedia

content. More specifically, there was little or no “means for searching inside streams

of multimedia content (e.g., audio/video streams), adding meta-information to

multimedia content (i.e., annotating multimedia content) for purposes of indexing

within multimedia content, and providing universal access to indexed multimedia

content over a variety of connection speeds and on a variety of client platforms.”

      25.    The growing volume of digitized multimedia content at the time of the

inventions gave rise to a need for an efficient system and technique for augmenting

digital content with metadata associated with portions of content that could be stored

in association with the content, searched to locate portions of content of interest, and

enable efficient retrieval, and delivery of relevant portions without the need for

retrieving and delivering entire content streams that would then be searched for the

particular portion of interest.

      26.    The asserted claims of the ’287 Patent are not directed to a method of

organizing human activity, a fundamental economic practice long prevalent in our

system of commerce, or a building block of the modern economy. Instead, they are


COMPLAINT FOR PATENT INFRINGEMENT                                                     7
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 8 of 40




limited to specific solutions for data storage technology.

      27.    The technology claimed in the ’287 Patent does not preempt all ways

for accessing items within a stored representation of data. For example, the claims

do not preclude identifying the location of a stored document or other methods of

searching for data that do not use all of the claimed steps and elements.

      28.    The ’287 Patent claims cannot be practiced by a human alone and there

exists no human analogue to the methods claimed in the ’287 Patent. The claims are

specifically directed to data storage, annotation, retrieval, and indexing technology

and recite components such as annotations, data identifiers, locations of interest and

other computer-specific technology that exist in the context of computer-based

systems and cannot be practiced by a human alone.

      29.    The particular combination of claim elements recited in the claims of

the ’287 Patent was not well-understood, routine, or conventional to a skilled artisan

in the relevant field at the time of the inventions.

      30.    The claimed subject matter of the ’287 Patent describes novel

techniques and methods for transforming digital multimedia content by storing

annotations associated with content, searching stored annotations to locate a desired

portion of content, and providing access to portions of multimedia content without

the need for burdensome and time-consuming review of large multimedia streams

to find particular portions of interest.


COMPLAINT FOR PATENT INFRINGEMENT                                                   8
         Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 9 of 40




       31.    The specifications of the Asserted Patents describe data elements for

use in practicing the inventions that one of skill in the art at the time of the inventions

(circa 1998) would recognize as not being generic.

       32.    An “Object Table” is a data element in a meta database that lists all

multimedia objects. An Object Table comprises, in an exemplary embodiment, an

assigned object identification number, which typically is a unique numeric or

alphanumeric value, and object type (e.g., audio or video).

       33.    Figure 8 exemplifies the structure and content of an Object Table:




       34.    A “Representation Table” stores representations, each assigned a

unique identification number, corresponding to objects.

COMPLAINT FOR PATENT INFRINGEMENT                                                        9
          Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 10 of 40




         35.   Figure 9 exemplifies the structure and content of a Representation

Table:




         36.   The patent specification describes an embodiment in which each of the

representations in the object database of the meta database are assigned a

representation identification number that is unique like the object identification

numbers and typically is in numeric or alphanumeric form although other forms are

permitted.

         37.   An “Annotation Table” lists annotations in the object database.

Examples of annotations include transcript, speaker, or keyframe. Annotations

generated for an object that represents an audio/video stream, for example, have a

corresponding start and end time.




COMPLAINT FOR PATENT INFRINGEMENT                                                10
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 11 of 40




      38.    Figure 10 exemplifies the structure and content of an Annotation Table:




      39.    The novel metadata structures and elements claimed in the ’287 Patent

were not generic database components well known to or understood by those of

ordinary skill in the art at the time of the inventions.

      40.    The novel techniques for performing operations on the metadata

structures and operations claimed in the ’287 Patent were not generic database

components well known to or understood by those of ordinary skill in the art at the

time of the inventions.

      41.    The claimed subject matter of the ’287 Patent describes systems and

methods for transforming multimedia content into searchable, retrievable, and

efficiently stored (enabling distributed storage and access) datastores associated in a


COMPLAINT FOR PATENT INFRINGEMENT                                                   11
       Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 12 of 40




novel manner to enable operations that could not be performed on analog or digital

multimedia content at the time of the inventions.

      42.    On October 30, 2001, the United States Patent and Trademark Office

issued the ’189 Patent. One claimed embodiment recites a method for matching a

query to a portion of media, comprising: a) receiving a query relating to media of

interest; b) searching, based upon the query, a plurality of annotation values to

identify an annotation value within the plurality of annotation values which matches

the query, each of the plurality of annotation values corresponding to a respective

portion of a respective item of available media; c) identifying a start time of a media

stream forming a first portion of a first item of available media corresponding to the

identified annotation value; and d) providing the identified media stream start time

in response to the query.

      43.    The ’189 Patent focuses on the structure, function, and operation of the

Annotation Table and claims systems and methods for using it to query, identify,

and provide access to multimedia content.

      44.    The Annotation Table (see Figure 10) stores metadata associated with

multimedia content.

      45.    An Annotation Table was not a generic component in multimedia

storage and streaming systems at the time of the inventions circa 1998 and generating

and using an Annotation Table was not a well-understood methodology for


COMPLAINT FOR PATENT INFRINGEMENT                                                   12
         Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 13 of 40




performing operations on stored multimedia content.

       46.   The claimed subject matter of the ’189 Patent provided an inventive

augmentation to stored multimedia content by providing a searchable Annotation

Table used to locate start times or other indicia of portions of multimedia content of

interest.

       47.   The technologies recited in the claims of the ’189 Patent provide

inventive concepts and do not claim an abstract idea. The inventive concepts are

directed to a technical solution to solve a problem unique to media streaming

technology, by greatly enhancing and facilitating the searching, identifying portions

of, and providing access to multimedia data streams.

       48.   For example, embodiments of the claimed invention recite a method for

matching a query to a portion of media using queries and other computer-specific

technology. The inventions are directed to helping organizations solve the problem

of allowing multimedia content to be easily stored on and retrieved from relatively

inexpensive digital storage devices. See ’189 Patent, col. 1, lines 13-21.

       49.   The ’189 Patent provides a technique for matching a query to a slice of

media.

       50.   The technology claimed in the ’189 Patent presented new and unique

advantages over the state of the art at the time. Although the inventions taught in

the claims of the ’189 Patent have by today been widely adopted by leading


COMPLAINT FOR PATENT INFRINGEMENT                                                  13
       Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 14 of 40




businesses, at the time of the invention, the technologies were innovative. At that

time, organizations had little or no means of searching within multimedia content,

organizing information about multimedia content and delivering multimedia content

in a ubiquitous manner. See ’189 Patent, col. 1, lines 13-66.

       51. The claims of the ’189 Patent are not directed to a method of organizing

human activity, a fundamental economic practice long prevalent in our system of

commerce, or a building block of the modern economy. Instead, they are limited to

specific solutions for data media streaming technology.

      52.    The ’189 Patent describes and claims methods and systems utilizing a

non-abstract Annotation Table data structure having specific data elements

necessary for providing the ability to perform pinpoint search, retrieval, and

provision functions on stored multimedia content.

      53.    The technology claimed in the ’189 Patent does not preempt all ways

for matching queries to media. For example, the claims do not preclude matching

the query to the media as a whole, or other methods of searching for data that do not

use all of the claimed steps and elements.

      54.    The ’189 Patent claims cannot be practiced by a human alone and there

exists no human analogue to the methods claimed in the ’189 Patent. The claims are

specifically directed to matching a query to a portion of media using queries and

other computer-specific technology that exists in the context of computer-based


COMPLAINT FOR PATENT INFRINGEMENT                                                 14
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 15 of 40




systems and cannot be practiced by a human alone.

      55.    The particular combination of claim elements recited in the claims of

the ’189 Patent (including in particular annotation values in an Annotation Table)

was not well-understood, routine, or conventional to a skilled artisan in the relevant

field at the time of the inventions.

                            HAIVISION’S PRODUCTS




      56.    Haivision has made, used, tested, sold, offered for sale, distributed,

imported into the United States, licensed, and/or supported the accused video

processing and serving platforms including, without limitation, the Haivision Media

Platform, Haivision Enterprise, Haivision Media Platform – Workgroup Edition,

Haivision Multi-Site Monitoring, Furnace, and the Haivision VfiControl

iPhone/iPad App.

      57.    Haivision committed acts of infringement with respect to each of these

accused products during the terms of the Asserted Patents.

      58.    The Haivision Media Platform is marketed under various branded

names (e.g. workgroup edition, enterprise etc.) and versions.



COMPLAINT FOR PATENT INFRINGEMENT                                                  15
       Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 16 of 40




COMPLAINT FOR PATENT INFRINGEMENT                                       16
       Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 17 of 40




COMPLAINT FOR PATENT INFRINGEMENT                                       17
       Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 18 of 40




      59.    Haivision advertises and promotes the accused products via its website

(e.g. https://www.haivision.com/products/haivision-media-platform/):




      60.    The Haivision accused products such as the Haivision Multi-Site

Monitoring product feature indexing and content metadata tagging.

      61.    Haivision HotMarks allow users to tag video moments with freeform

data. HotMarks are applied directly to a video asset through a web interface or third-

party control systems.

      62.    The accused products feature metadata tagging and HotMarks enabling

flexible searching of video content.




COMPLAINT FOR PATENT INFRINGEMENT                                                  18
       Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 19 of 40




      63.    Haivision Multi-Side Monitoring video platform provides multi-site

viewing and features metadata tagging and HotMarks for indexing stored video

content.

      64.    Haivision publishes various user, administrator, integrator, and quick-

start guides that accurately describe features and functionality of the accused




products.

      65.    Haivision publishes information about the accused products on its

website and online InfoCenter.

      66.    Haivision publishes webinars and video content accurately describing

the functionality and features of the accused products.


COMPLAINT FOR PATENT INFRINGEMENT                                                19
       Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 20 of 40




https://doc.haivision.com/HMP3.0

      67.    In operation, the Haivision accused products quickly find all relevant

clips in response to a search inquiry. For example, clips can be categorized by

surgical procedure, course title, geographical location or patient ID.




COMPLAINT FOR PATENT INFRINGEMENT                                               20
       Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 21 of 40




      68.    Haivision metadata tools allow users to tag or “HotMark” key moments

in a recording, making them easily searchable for reference or immediate playback.




      69.    Haivision promotes search and metadata tagging features of the

accused products:




https://www.haivision.com/resources/streaming-video-definitions/metadata/

      70.    The metadata tagging features of the Haivision Workgroup Edition

product track and manage important moments in the video.

      71.    Haivision published the information below on its website to promote

the benefits of metadata to track and manage portions of interest in video assets.



COMPLAINT FOR PATENT INFRINGEMENT                                                    21
         Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 22 of 40




        72.   Haivision’s VfiControl iPhone/iPad App features metadata tagging

functionality.

        73.   Haivision products feature metadata tagging of live and recorded video

content to satisfy consumer demand.




        74.   Haivision’s VfiControl iPhone/iPad App is sold with functionality for

tagging and reviewing. Haivision announced the application in a press release in

2010.




COMPLAINT FOR PATENT INFRINGEMENT                                                22
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 23 of 40




      75.    Haivision VFiControl features the capability of instantly going to

points of interest within a video.

      76.    Haivision Furnace features indexing and search capabilities enabling

users to tag points of interest within a vide with predefined or freeform data.

      77.    The following content published by Haivision accurately describes

Haivision Furnace:




      78.    Since 2010, Haivision products have included features enabling

application of HotMarks to a video asset during the recording process.



COMPLAINT FOR PATENT INFRINGEMENT                                                 23
       Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 24 of 40




https://www.haivision.com/about/press-releases/furnace-5-5-hotmarks-real-time-

metadata-technology-intelligent-video/.

      79.    The Haivision accused products provide a system for accessing an item

of interest within a video stream.

      80.    Users of the Haivision Media Platform can search for videos by

entering keywords.

      81.    The following tip published by Haivision accurately describes

functionality of the Haivision Media Platform:




      82.    Haivision accused products include a video library for storing and


COMPLAINT FOR PATENT INFRINGEMENT                                                24
       Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 25 of 40




organizing video assets.




      83.    When a metadata search is performed, the Haivision accused product

searches a plurality of stored annotations (e.g. HotMarks) corresponding to different

items (specific point in videos) within the plurality of stored representations of data

(e.g. Content Library) to locate an annotation of interest corresponding to the item

of interest (e.g. HotMark for specific video).

      84.    The following description of HotMarks published by Haivision

accurately describes functionality of the accused products:
COMPLAINT FOR PATENT INFRINGEMENT                                                   25
         Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 26 of 40




        85.   In the Haivision accused products, an annotation of interest has an

associated data identifier corresponding to the particular one of the plurality of stored

representations of data (e.g. Asset ID for each video) and a location identifier

corresponding to the location within each video (e.g. timestamp).

        86.   Haivision stores metadata associated with specific video assets.




        87.   The Get Video Request references a universal unique data identifier

(i.e., id):




COMPLAINT FOR PATENT INFRINGEMENT                                                     26
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 27 of 40




      88.    The UUID (data identifier) refers to a stored video asset having

attributes including title, description, and runtime.




      89.    The following description of HotMark functionality in the Haivision

Media Platform is accurate:




      90.    Haivision stores HotMarks associated with video content.


COMPLAINT FOR PATENT INFRINGEMENT                                             27
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 28 of 40




      91.    HotMark attributes include description, title, timestamp, and UUID.




      92.      The following description of HotMark functionality in the Haivision

Media Platform is accurate:




      93.      The accused products search a plurality of data identifiers associated

with the plurality of stored annotations to locate a data identifier and an address (e.g.


COMPLAINT FOR PATENT INFRINGEMENT                                                     28
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 29 of 40




a filepath) corresponding to a particular video in a content library.

      94.    In normal operation of the accused products, a video asset is accessed

at the location of interest using the address and timestamp (or other code indicating

a position in the video timeline).




      95.    In normal operation, the Haivision accused products search indexed

content to locate annotations of interest.




COMPLAINT FOR PATENT INFRINGEMENT                                                 29
       Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 30 of 40




      96.   HotMarks may reference multiple values or annotations.




COMPLAINT FOR PATENT INFRINGEMENT                                       30
       Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 31 of 40




      97.   HotMarks insert metadata into a video.




      98.   HotMarks are associated with a specific recording.




      99.   Haivision Accused Products include multi-word HotMarks.




COMPLAINT FOR PATENT INFRINGEMENT                                       31
          Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 32 of 40




      100. The accused products provide a method for matching a search to a

portion of media.

      101. When a search is initiated, the Haivision accused products match a

search request to a portion of media.

      102. Data and location identifiers corresponding to stored representations of

data (e.g., object IDs for video content) are stored in a content library with media

assets.




COMPLAINT FOR PATENT INFRINGEMENT                                                32
       Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 33 of 40




      103. The accused products access a video stream at a location of interest

using the address and mark indicating a start time for a clip.




      104. The Haivision accused products provide a method for searching for

HotMarks.




      105. The Haivision accused products provide the capability to search for

HotMarks within a video playback environment.

      106. In normal operation, the accused products search a plurality of

annotation values (HotMark metadata) to identify an annotation value within the

plurality of annotation values which matches the query. Each annotation value

corresponds to a respective portion (e.g. per timestamps) of a respective item of


COMPLAINT FOR PATENT INFRINGEMENT                                             33
          Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 34 of 40




available media.




         107. The accused products identify and provide a start time (timestamp) of

a media stream (video playback) associated with the HotMarks returned by the

query.




COMPLAINT FOR PATENT INFRINGEMENT                                               34
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 35 of 40




  COUNT 1 - DIRECT INFRINGEMENT OF U.S. PATENT NO. 6,311,189

        108. Eureka realleges and incorporates by reference the allegations set forth

in the preceding paragraphs as if set forth verbatim in this Count.

        109. Eureka is the owner, by assignment, of U.S. Patent No. 6,311,189, titled

“Technique for Matching a Query to a Portion of Media.”

        110. As the owner of the ’189 Patent, Eureka holds all substantial rights in

and under the ’189 Patent, including the right to grant sublicenses, exclude others,

and to enforce, sue, and recover damages for past and future infringement.

        111. The United States Patent Office granted the ’189 Patent on October 30,

2001.

        112. The ’189 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code and a full examination by the

Patent Office.

        113. Defendant has been practicing one or more claims of the ’189 Patent,

COMPLAINT FOR PATENT INFRINGEMENT                                                 35
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 36 of 40




including at least claims 1, 9-11 by making, using, monetizing, testing, offering for

sale, selling, and/or importing the Haivision Accused Products provide indexing,

annotations, coding, and the ability to search and display media.

       114. Haivision has directly infringed the ’189 Patent by making, deploying,

testing, using, providing, monetizing, and licensing the Haivision Accused Products.

       115. Haivision directly infringes the ’189 Patent by making, using, selling,

offering for sale, and/or importing the Accused Products that include the multimedia

(e.g. video) marking, tagging, labeling, indexing, searching and displaying

functionality.

       116. The Haivision Accused Products provide a method for matching a

query to a portion of media.

       117. The Accused Products receive a query relating to media of interest (e.g.

video content). For example, the Haivision media platforms allow users to search

for a particular tag.

       118. Defendant’s infringing conduct described in this Count has damaged

Eureka. Haivision is liable to Eureka in an amount that adequately compensates it

for infringement, which, by law, can be no less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

  COUNT 2 – DIRECT INFRINGEMENT OF U.S. PATENT NO. 6,173,287

       119. Eureka realleges and incorporates by reference the allegations set forth


COMPLAINT FOR PATENT INFRINGEMENT                                                 36
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 37 of 40




in the preceding paragraphs as if set forth in this Count.

        120. Eureka is the owner, by assignment, of U.S. Patent No. 6,173,287, titled

“Technique for Ranking Multimedia Annotations of Interest.”

        121. As the owner of the ’287 Patent, Eureka holds all substantial rights in

and under the ’287 Patent, including the right to grant sublicenses, exclude others,

and to enforce, sue, and recover damages for past and future infringement.

        122. The United States Patent Office granted the ’287 Patent on January 9,

2001.

        123. The ’287 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code after a complete examination by

the Patent Office.

        124. Haivision has been practicing one or more claims of the ’287 Patent,

including at least claims 1-4, 6, 7, and 10 by making, using, offering for sale,

monetizing, selling, and/or importing the Accused Products that provide

functionality including indexing, annotating, labeling, tagging, coding, and the

ability to query and display media content.

        125. Haivision has directly infringed the ’287 Patent by deploying, testing,

using, monetizing, and operating Haivision Accused Products.

        126. Haivision directly infringes the ’287 Patent by making, selling, offering

for sale, and importing the Accused Products.


COMPLAINT FOR PATENT INFRINGEMENT                                                  37
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 38 of 40




       127. The Accused Products use a method for accessing an item of interest

within a particular one of a plurality of stored representations of data (e.g., video

content or files).

       128. The Haivision Accused products search a plurality of stored

annotations corresponding to different items within the plurality of stored

representations of data to locate an annotation of interest corresponding to the item

of interest. For example, the media platforms identify an annotation of interest from

among the videos. A particular keyword has an associated data identifier (e.g., the

textual representation) and an associated location identifier (e.g., a timestamp).

       129. The Haivision Accused Products search a plurality of stored data

identifiers associated with the plurality of stored annotations to locate the associated

data identifier and an associated address identifier, the associated address identifier

corresponding to an address of the particular one of the plurality of stored

representations of data within the plurality of stored representations of data. For

example, the media platforms identify a particular instance, keyword, or label from

a multitude of possible instances, keywords, or labels and locates an associated data

identifier (e.g., the textual representation) and an associated address identifier.

       130. As a result of Haivision’s infringing conduct described in this Count,

Eureka has been damaged.         Defendant is liable to Eureka in an amount that

adequately compensates it for Defendant’s infringement, which, by law, can be no


COMPLAINT FOR PATENT INFRINGEMENT                                                     38
        Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 39 of 40




less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. § 284.

                             PRAYER FOR RELIEF

      Eureka prays for the following relief:

      a) A judgment be entered that Defendant has directly infringed one or more

          claims of the Asserted Patents;

      b) A judgment be entered that the Asserted Patents are valid and

          enforceable;

      c) Eureka be awarded damages adequate to compensate for Defendant’s

          infringement up until the date such judgment is entered, including

          prejudgment and post-judgment interest, costs, and disbursements as

          justified under 35 U.S.C. § 284 and, if necessary, to adequately

          compensate Eureka for Defendant’s infringement, an accounting;

      d) A judgment that Eureka be awarded attorneys’ fees, costs, and expenses

          incurred in prosecuting this action; and

      e) A judgment that Eureka be awarded such further relief at law or in equity

          as the Court deems just and proper.

                         DEMAND FOR JURY TRIAL

      Eureka Database Solutions, LLC demands trial by jury for all issues so

triable pursuant to Fed. R. Civ. P. 38(b).

COMPLAINT FOR PATENT INFRINGEMENT                                                   39
       Case 6:19-cv-00576-ADA Document 1 Filed 10/07/19 Page 40 of 40




Filed: October 7, 2019



                               Cabrach J. Connor
                               Texas Bar No. 24036390
                               cab@connorkudlaclee.com
                               Jennifer Tatum Lee
                               Texas Bar No. 24046950
                               jennifer@connorkudlaclee.com
                               Kevin S. Kudlac
                               Texas Bar No. 00790089
                               kevin@connorkudlaclee.com
                               CONNOR KUDLAC LEE PLLC
                               609 Castle Ridge Road, Suite 450
                               Austin, TX 78746
                               Telephone: 512.777.1254
                               Facsimile: 888.387.1134

                               Attorneys for Plaintiff
                               Eureka Database Solutions LLC




COMPLAINT FOR PATENT INFRINGEMENT                                       40
